Citation Nr: 0725603	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the transverse process L4-5, left, with 
degenerative disc disease, currently rated as 60 percent 
disabling.  

2.  Entitlement to an effective date prior to March 1, 2001, 
for a 60 percent rating for residuals of a fracture of the 
transverse process L4-5, left, with degenerative disc 
disease.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to August 
1974.  The veteran had 12 days of prior inactive service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a 
May 2002 rating decision, the RO granted entitlement to a 
temporary rating based on hospitalization for the veteran's 
service-connected back disability from January 9, 2001 
through the end of February 2001.  As of March 1, 2001, a 
rating of 60 percent was assigned.  The veteran appealed the 
assigned 60 percent rating as well as the effective date of 
that assigned rating.  A notice of disagreement was received 
in April 2003 and the statement of the case (SOC) was issued 
in September 2004.  In a September 2004 rating decision, 
entitlement to TDIU was denied.  A VA Form 9 was received in 
October 2004 which addressed all of the issues.  In December 
2004, an SOC as to the issue of entitlement to TDIU was 
furnished to the veteran.  However, in that SOC, the veteran 
was misinformed that his NOD as to that issue was received in 
April 2003; i.e., that his TDIU claim was part and parcel of 
the appeal to the May 2002 rating decision.  

The Board points out that this was inaccurate as TDIU was 
separately denied.  However, the Board notes that the veteran 
had asserted that he was unemployable in his NOD; thus, it 
appears that he believed that the issue of TDIU had been 
successfully perfected due to VA's communication in the SOC.  
As such, when the veteran testified before the undersigned at 
a Travel Board hearing in April 2007, the Board accepted this 
issue as being timely on appeal.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran exhibited severe 
intervertebral disc syndrome, but did not have demonstrable 
deformity of a vertebral body or ankylosis of the lumbar 
spine. 

2.  As of September 23, 2002, the veteran had severe 
limitation of motion of the lumbar spine as well as 
moderately severe sciatica of the right and left lower 
extremities, respectively; the veteran did not have 
demonstrable deformity of a vertebral body or ankylosis of 
the lumbar spine nor did he have severe sciatica of the right 
and left lower extremities, respectively.

4.  The RO assigned an effective date of March 1, 2001, for a 
60 percent rating for residuals of a fracture of the 
transverse process L4-5, left, with degenerative disc 
disease.

5.  In a February 16, 2001 statement received at the RO, the 
veteran indicated that he wanted an increased rating for 
residuals of a fracture of the transverse process L4-5, left, 
with degenerative disc disease; a temporary total rating was 
assigned through February 2001.

6.  There was an informal claim for an increased rating 
consisting of a VA medical record dated April 18, 2000; this 
record also constitutes evidence of treatment showing an 
increase in severity within the year preceding the February 
16, 2001 formal claim, thus, it was factually ascertainable 
that the veteran's residuals of a fracture of the transverse 
process L4-5, left, with degenerative disc disease, was 
60 percent disabling during that time.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a rating in 
excess of 60 percent for residuals of a fracture of the 
transverse process L4-5, left, with degenerative disc 
disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5293 (2002).

2.  From September 23, 2002, the criteria for a combined 80 
percent rating for orthopedic and neurologic impairments due 
to residuals of a fracture of the transverse process L4-5, 
left, with degenerative disc disease, have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.25, 4.26, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292, 
8520 (2003); 38 C.F.R. §§ 4.1, 4.25, 4.26, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Codes 5235-5243, 8520 (2006).

3.  The criteria for an effective date of April 18, 2000, for 
the grant of a 60 percent rating for residuals of a fracture 
of the transverse process L4-5, left, with degenerative disc 
disease, have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The matter of the proper effective date is a 
"downstream" issue, i.e., an issue relating to the claim but 
arising after the beginning of the claims process. With 
regard to that issue, VA has taken the proper action in 
accordance with 38 U.S.C.A. § 5104.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).

The claimant's pertinent VA and private medical treatment 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in March 2002.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluation

During service, the veteran sustained a fracture of the 
transverse process of L4-5, left, in a motor vehicle 
accident.  Following his separation from service, he filed a 
claim for service connection for a back disability in August 
1984.  In a September 1985 rating decision, the RO granted 
service connection for fracture of the transverse process, 
L4-5, left, and assigned a noncompensable disability 
evaluation.

In a  November 1987 rating decision, an increased rating of 
10 percent was granted effective July 1987.  In an April 1988 
rating decision, the RO increased the disability rating to 20 
percent effective to July 1987; thus subsuming the prior 
rating decision's determination.  In a November 1989 rating 
decision, the RO increased the disability rating to 
40 percent disabling effective October 1989.

In a May 1992 rating decision, the RO denied entitlement to a 
rating in excess of 40 percent for the veteran's service-
connected back disability.  The veteran appealed this 
decision to the Board.  During the course of the appeal, in 
September 1996, the RO granted a temporary total disability 
rating based on hospitalization, and continued the 40 percent 
disability rating thereafter.

In a March 1999 decision, the Board denied entitlement to a 
rating in excess of 40 percent for residuals of a fracture of 
the transverse process of L4-5, left, with degenerative disc 
disease.  

In July 1999, a Motion for Reconsideration, was received by 
the Board from the veteran.  In July 1999, the Board denied 
the Motion for Reconsideration.  

On February 16, 2001, correspondence was received from the 
veteran in which he requested an increased rating for his 
service-connected back disability.  

In conjunction with his appeal, VA hospitalization records 
were received which reflected that the veteran was 
hospitalized from January 9, 2001 through February 9, 2001, 
for treatment of his back disability.  

Based on this period of hospitalization, the veteran was 
granted a temporary total rating from January 9, 2001, 
through February 2001.  As of March 1, 2001, a 60 percent 
rating was assigned.  

Additional VA records have been received.  

On April 18, 2000, the veteran received VA treatment for 
complaints of back pain.  There was tenderness over the 
lumbar spine and the lumbar muscles.  There was no 
neurological deficit.  The pertinent diagnosis was chronic 
back pain.  On May 2, 2000, the veteran underwent a 
computerized tomography (CT) of the lumbar spine which 
revealed mild spondylosis; mild degenerative joint disease of 
the facet joints throughout the lumbosacral spine, more 
prominent at L4-5 and L5-S1; mild degenerative joint disease 
of the sacroiliac joints; mild disc bulging at L3-4 through 
L5-S1, somewhat more prominent at L4-5 and L5-S1; spinal 
stenosis at L4-5 and L5-S1; and some mild bilateral neural 
foraminal encroachment at L5-S1.  X-rays revealed mild 
spondylosis; mild degenerative disc disease at L5-S1; and 
mild degenerative joint disease of the facet joints at L4-5 
and L5-S1 as well as the sacroiliac joints.  On June 7, 2000, 
the veteran's back was evaluated.  The veteran ambulated 
using a cane and exhibited a limp on the right side.  He 
indicated that the pain was intense at times.  Examination 
revealed small paraspinal spasms over the right side of the 
paraspinal muscles.  The veteran stated that he could not 
bend or extend due to the pain.  He was unable to rotate.  He 
reported extremity weakness.  The examiner did not see any 
motor weakness or sensory deficit, but the veteran related 
that he could not raise his leg.  He could not stand on his 
heels or toes.  Deep tendon reflexes were 1+ in both knees 
and ankles.  Clinically, there were no neurological deficits.  
The assessment was chronic low back syndrome.  

The veteran was afforded a VA examination in March 2002.  The 
veteran reported that his low back pain had gotten worse 
since 1990.  He also indicated that he currently had 
radiation down his legs, completely, starting at the thighs, 
down to the toes.  He stated that he also had weakness in his 
legs and had fallen on 2-4 occasions.  He related that he had 
constant back pain, more so in the morning.  He indicated 
that he had lack of endurance such as walking greater than 
50-60 feet because his legs gave out on him.  He stated that 
he was taking Darvon, Flexeril, and Naprosyn, daily.  He also 
related that he took Tylenol for pain.  He reported that he 
had flare-ups of pain every 3-4 days when he would have 
increased back pain for 5-6 hours.  Sitting or increased 
walking were precipitating factors.  To alleviate the pain, 
he would take pain medication and lie down.  It was noted 
that the veteran used a cane, but no brace.  He reported 
being unable to work and do household chores due to his pain.  

Physical examination revealed that the veteran was unable to 
perform flexion exercises due to pain.  He was unable to 
hyperextend due to pain.  He was unable to side-bend due to 
pain.  Straight leg raising was positive at the very 
beginning.  The examiner was unable to perform any type of 
examination due to the pain.  The veteran stated that any 
movement of the lower extremities or of the back caused pain.  
When the veteran stood for more than 3 minutes, it was noted 
that he could not continue and his legs started trembling.  
There was objective evidence of pain as the veteran grimaced 
when any type of lumbar motion began.  It was noted that 
there were muscle group spasms in the back.  Deep tendon 
reflexes of the left ankle were not elicited.  The right 
ankle was 3/5.  The left knee was 3/5.  The right knee was 
3/5.  X-rays revealed straightening of the lumbosacral 
lordosis suggestive of muscular spasm.  There was mild 
spondylosis throughout.  There was degenerative disc disease 
of the facet joints of L4-5 and L5-S1 as well as the 
sacroiliac joints.  An area of sclerosis in the right 
sacroiliac joint was noted, of undetermined nature.  The 
diagnosis was lumbar back pain with musculoskeletal spasms of 
the lower back with degenerative disc disease of L4-5 and L5-
S1 and degenerative joint disease of the facet joints of L4-
5, L5-S1 as well as the sacroiliac joints.  

The veteran was hospitalized from August 5, 2004 to September 
4, 2004.  The veteran complained of back and neck pain.  He 
denied any weakness in any extremities or any bowel or 
bladder incontinence.  The veteran did not have any focal 
neurological deficit.  The veteran was admitted for therapy.  
Treatment was focused on the cervical, not the lumbar spine.  
It was noted that the veteran was not employable at that 
time.  

Thereafter, private medical records were received from 
B.M.J., M.D., dated from January 2005 to April 2007.  It was 
noted that the veteran had severe lumbar pain.  He had a 
history of spinal stenosis and a bulging disc.  There was 
pain on palpation of the lumbar area and legs.  There was 
limited range of motion.  The veteran was diagnosed as having 
spinal stenosis and a bulging disc.  In an April 2004 letter, 
Dr. J. stated that he had treated the veteran for several 
years for severe lumbosacral pain which had been increasing 
and involved the left lower extremity.  He had been on a 
regiment of analgesics, muscle relaxants, and anti-
inflammatory medication.  Dr. J. indicated that the veteran 
was diagnosed with spinal stenosis, disc protrusion at L5-S1 
into both neuroforamin, and congenital spinal stenosis.  He 
also had arthritis in the spine and some weakness in both 
lower extremities.  He also had some discomfort in the left 
shoulder.  When the veteran was seen in April 2007, he 
complained of lumbar and lower extremity pain.  There was 
curvature of the spine with limited range of motion in the 
lumbar spine.  There was also sever pain in the legs when 
bending, stopping, and raising with a giving away in the 
knees.  It was noted that the veteran had undergone therapy 
with little relief.  It was Dr. J.'s opinion that the 
veteran's condition had gotten progressively worse in the 
last year or two.  He had lumbar disc bulges as well as 
arthritis.  He did not feel that the veteran would improve 
with surgery.  His lower extremity pain had gotten worse and 
prevented him for standing or ambulating for any length of 
time.  It was also noted that the veteran's condition would 
worsen with age.  

The Board notes that at times, it was noted that the veteran 
did not have neurological deficit.  However, a review of the 
evidence in its totality to include pertinent testing showed 
that the veteran has stenosis, disc bulging, muscle spasm, 
and radiation of pain and weakness to the lower extremities.  
The Board has duly considered all of the evidence as well as 
the testimony of the veteran and his spouse and finds that 
there is adequate evidence of neurological deficit in this 
case.  


Higher Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating 
was the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Effective prior to September 23, 2002, a 10 percent rating 
was provided for mild intervertebral disc syndrome with 
recurring attacks; a 20 percent rating was provided for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating was provided for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.

The veteran has been assigned a 60 percent rating pursuant to 
the criteria of 5293.  This is the maximum rating under that 
code.  An additional rating under Diagnostic Code 5285, for a 
demonstrable deformity of a vertebral body is not warranted.  
Although the veteran had a fracture of the transverse 
process, the body was not shown to have deformity or 
otherwise be affected.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  As to rating the 
veteran under the criteria for ankylosis, it is noted that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  Here, the veteran does not have 
ankylosis of the spine.  Therefore, rating premised on 
ankylosis is not warranted.  

Even considering DeLuca, the veteran meets the criteria of 
the 60 percent rating, the maximum rating, under Diagnostic 
Code 5293, but no more.  Thus, prior to September 23, 2002, a 
rating in excess of 60 percent was not warranted.  


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

With regard to the old criteria, as noted the veteran is 
receiving the maximum rating under Diagnostic Code 5293, 
which is 60 percent.  This rating is greater than the ratings 
based on limitation of motion or lumbosacral strain.  Again, 
he does not have demonstrable deformity of a vertebral body 
or ankylosis of the lumbar spine.  

Thus, under the old criteria, a maximum rating of 60 percent 
was warranted, even considering DeLuca, as that was the 
maximum rating.  

Pursuant to the new criteria, the veteran has not had any bed 
rest prescribed by a physician per Note (1).  Thus, a rating 
on that basis is not warranted.  

Per Note (3), the veteran has degenerative disc disease at 
L5-S1, moving as one joint.  Thus a rating based on more than 
one spinal segment is not warranted.  The neurological 
manifestations may be rated as set forth below.  

However, per Note (2), the Board find that under the new 
criteria, separate ratings are warranted based on orthopedic 
and neurological diagnostic codes.  

For orthopedic disability, the veteran was unable to perform 
range of motion testing due to pain.  Therefore, severe 
limitation of motion will be presumed under Diagnostic Code 
5292, taking into consideration the directives of DeLuca.  
Under that code, severe limitation of motion, as noted, 
warranted a 40 percent rating.  A rating in excess of 40 
percent may not be assigned under Diagnostic Code 5295 as 40 
percent is the maximum rating under that code.  

There were complaints and diagnoses of sciatica.  The Board 
notes that in rating diseases of the peripheral nerves, the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  Diagnostic Code 8520 provides the 
rating criteria for paralysis of the sciatic nerve, and 
therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8520.  Complete paralysis of the 
sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.

In this case, the veteran demonstrated severe pain and 
weakness of the lower extremities.  The VA examiner noted 
that the veteran had difficulty standing more than 3 minutes 
and took note of his facial grimacing due to pain.  The Board 
finds that based on the subjective and objective evidence, a 
40 percent rating for the right and left lower extremities, 
each, are warranted.  Greater ratings of 60 percent are not 
warranted as the veteran did not have marked muscular 
atrophy.  

In combining the 40 percent orthopedic rating with the 
initial 40 percent ratings for each lower extremity, the 
bilateral factor must also be added.  The combined rating is 
80 percent.  See 38 C.F.R. §§ 4.25, 4.26.  

Thus, from September 23, 2002, a combined 80 percent rating 
is warranted for orthopedic and neurologic impairments due to 
residuals of a fracture of the transverse process L4-5, left, 
with degenerative disc disease.


Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

The Board notes that the veteran's rating remains the same 
under the old criteria, as previously noted (at the maximum 
60 percent).  

Pursuant to the September 23, 2002 changes, the veteran again 
did not have any bed rest prescribed by a physician.  The 
veteran continued to have both orthopedic and neurological 
manifestations.  Under the criteria effective September 23, 
2002, the combined rating remained 80 percent for the same 
reasons as cited above.  The additional evidence dated as of 
September 23, 2002, continued to show these separate 
manifestations.  However, the veteran did not have marked 
muscular atrophy.  Accordingly a higher rating is not 
warranted under that version of the rating schedule.  

Under the newest criteria, the veteran's maximum rating based 
on limitation of motion (as he does not have ankylosis) is 30 
percent.  Diagnostic Code 8520 did not change, and, as noted, 
separate 40 percent ratings were warranted for each low 
extremity.  The combined rating remainder 80 percent.  See 
38 C.F.R. §§ 4.25, 4.26.  

The veteran does not have any other separately rated 
associated objective neurologic abnormalities, including, 
bowel or bladder impairment.

Therefore, a combined rating of 80 percent, but no more, 
continued to be warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance 
of the evidence is against a rating in excess of 60 percent 
for residuals of a fracture of the transverse process L4-5, 
left, with degenerative disc disease, prior to September 23, 
2002.  As of September 23, 2002, the evidence supports a 
combined 80 percent rating for orthopedic and neurologic 
impairments due to residuals of a fracture of the transverse 
process L4-5, left, with degenerative disc disease.


Earlier Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

As noted, there is a March 31, 1999 Board decision which 
denied a rating in excess of 40 percent for residuals of a 
fracture of the transverse process L4-5, left, with 
degenerative disc disease.  The veteran requested 
reconsideration of that decision, which was denied by the 
Board in July 1999.  The veteran did not appeal the Board's 
decision to the Court.  

While the veteran requests an effective date back to 1992, 
the Board's March 31, 1999 decision is final absent clear and 
unmistakable error (CUE) which has not been alleged.  See 38 
U.S.C.A. § 7104(b).  

In a February 16, 2001 statement received at the RO, the 
veteran indicated that he wanted an increased rating for 
residuals of a fracture of the transverse process L4-5, left, 
with degenerative disc disease.  VA records were received 
which showed hospitalization from January 9, 2001 through 
February 9, 2001.  As noted, a temporary total rating was 
assigned from January 9, 2001 through February 2001.  the 
increased 60 percent rating was assigned from March 1, 2001.  

There was an informal claim for an increased rating 
consisting of a VA medical record dated April 18, 2000.  As 
indicated above, the veteran was afforded VA medical 
treatment from April 18, 2001, until his VA hospitalization.  

The April 18, 2001 record is an informal claim per 38 C.F.R. 
§§ 3.155 and 3.157.  The Board further notes that this VA 
record constitutes evidence of treatment showing an increase 
in severity within the year preceding the February 16, 2001 
formal claim.  The Board accepts that it was factually 
ascertainable that the veteran's residuals of a fracture of 
the transverse process L4-5, left, with degenerative disc 
disease, were 60 percent disabling during that time.  

Accordingly, the evidence supports an effective date of April 
18, 2000, for the grant of a 60 percent rating for residuals 
of a fracture of the transverse process L4-5, left, with 
degenerative disc disease.




ORDER

A rating in excess of 60 percent for a fracture of the 
transverse process L4-5, left, with degenerative disc 
disease, prior to September 23, 2002, is denied.  

As of September 23, 2002, a combined rating of 80 percent for 
orthopedic and neurologic impairments due to residuals of a 
fracture of the transverse process L4-5, left, with 
degenerative disc disease, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An effective date of April 18, 2000, for the grant of a 60 
percent rating for residuals of a fracture of the transverse 
process L4-5, left, with degenerative disc disease, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The veteran has not been sent a VCAA letter as to the issue 
of entitlement to TDIU.  Accordingly, the appropriate actions 
should be taken to ensure that the directives of VCAA have 
been followed. 

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

In this case, from April 18, 2000 to September 22, 2003, the 
schedular criteria are not met, but entitlement may be 
established under 38 C.F.R. § 4.16(b).

From September 23, 2002, the schedular criteria are met, but 
it still must be shown that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  

The Board notes that the veteran explained at his hearing 
that he was working a 40 hour per week job, but he expected 
to be terminated due to his back disability.  If there has 
been a change in employment status to include his work hours, 
the veteran should notify VA.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the claim of entitlement to TDIU, 
to include 38 C.F.R. § 4.16(a) and (b).  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be afforded the 
opportunity to notify VA of any changes 
in his work status.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record, dividing the issue as: 
entitlement to TDIU from April 18, 2000 to 
September 22, 2003; and entitlement to TDIU 
from September 23, 2002.  If the issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


